
	
		III
		112th CONGRESS
		2d Session
		S. RES. 459
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2012
			Mr. Begich (for himself
			 and Ms. Murkowski) submitted the
			 following resolution; which was referred to the
			 Committee on Armed
			 Services
		
		RESOLUTION
		Commending the 1st Stryker Brigade Combat
		  Team, 25th Infantry Division upon its completion of a deployment to Afghanistan
		  in support of Operation Enduring Freedom.
	
	
		Whereas the 1st Stryker Brigade Combat Team, 25th Infantry
			 Division, known as the Arctic Wolves, is headquartered in Fort
			 Wainwright, Alaska, and is made up of approximately 4,300 selfless, brave, and
			 dedicated soldiers;
		Whereas the 1st Stryker Brigade Combat Team, 25th Infantry
			 Division has a distinguished history of service to the United States, beginning
			 with World War I and continuing through Operation Iraqi Freedom and Operation
			 Enduring Freedom;
		Whereas the 1st Stryker Brigade Combat Team, 25th Infantry
			 Division most recently departed for Afghanistan in April 2011, following 2
			 deployments in support of Operation Iraqi Freedom;
		Whereas, while deployed in Afghanistan, the 1st Stryker
			 Brigade Combat Team, 25th Infantry Division conducted more than 60 named
			 operations in Zabul Province and Southern Kandahar Province;
		Whereas, while deployed in Afghanistan, the 1st Stryker
			 Brigade Combat Team, 25th Infantry Division conducted more than 7,500
			 patrols;
		Whereas, while deployed in Afghanistan, the 1st Stryker
			 Brigade Combat Team, 25th Infantry Division cleared more than 600 improvised
			 explosive devices and more than 9,300 pounds of explosives;
		Whereas 1st Stryker Brigade Combat Team, 25th Infantry
			 Division members Specialist James R. Burnett, Jr., Private Danny Chen, Private
			 First Class Matthew C. Colin, Specialist Ryan J. Cook, Private First Class
			 Douglas L. Cordo, First Sergeant Kenneth B. Elwell, Specialist Douglas J.
			 Green, Private First Class Ryan J. Larson, Specialist Christophe Jean Claude
			 Marquis, Sergeant First Class Johnathan B. McCain, Specialist Bradley L.
			 Melton, Private First Class Brandon S. Mullins, Private First Class Dustin P.
			 Napier, Specialist Calvin M. Pereda, Private First Class Cheizray Pressley,
			 Sergeant Rodolfo Rodriguez, Jr., Sergeant Timothy D. Sayne, Sergeant Jeffrey
			 C.S. Sherer, Private First Class Tyler M. Springmann, Private Lamarol J.
			 Tucker, and Private First Class Brett E. Wood gave the ultimate sacrifice for
			 their country in support of the mission in Afghanistan;
		Whereas the members of the 1st Stryker Brigade Combat
			 Team, 25th Infantry Division are now returning to Alaska to their proud
			 families and to an appreciative and admiring country;
		Whereas the strength and unflinching support of the
			 families of the members of the 1st Stryker Brigade Combat Team, 25th Infantry
			 Division have made the United States as strong as it is today; and
		Whereas the 1st Stryker Brigade Combat Team, 25th Infantry
			 Division has served with courage, compassion, and selflessness, and has earned
			 the respect of not only Alaskans, but of all people of the United States: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)commends the
			 members of the 1st Stryker Brigade Combat Team, 25th Infantry Division for
			 their exemplary service to the United States and the completion of their first
			 deployment in support of Operation Enduring Freedom; and
			(2)recognizes the
			 service and sacrifice of the members of the 1st Stryker Brigade Combat Team,
			 25th Infantry Division and their families.
			
